 Case 3:21-cr-00418-JLS Document 36 Filed 06/11/21 PageID.83 Page 1 of 1



 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
                              (HON. JANIS L. SMMARTINO)
 8
 9
     UNITED STATES OF AMERICA,                  CASE NO.: 21-cr-00418-JLS
10
                         Plaintiff,             Hon. Janis L. Sammartino
11
           v.                                   ORDER GRANTING JOINT
12                                              MOTION TO CONTINUE MOTION
     PABELLY ESTRADA-CEJA,                      HEARING/TRIAL SETTING
13
                         Defendant.
14
15         GOOD CAUSE APPEARING, the parties’ Joint Motion to Continue the
16   Motion/Hearing Trial Setting from June 18, 2021 to July 2, 2021 at 1:30 p.m. is
17   hereby GRANTED. The Defendant must file an Acknowledgement of Next Court
18   Date by June 25, 2021.
19         The Court finds that the continuance serves the ends of justice and outweighs
20   the public and Defendant’s interest in a speedy trial pursuant to 18 U.S.C. §
21   3161(h)(7)(A). As stated in the parties’ Joint Motion, the Defendant’s counsel is set
22   for trial on June 16, 2021 in another Court, and believes it is possible that the trial
23   might still be ongoing on June 18, 2021.
24         IT IS SO ORDERED.
25   Dated: June 11, 2021
26
27
28
